 



EXHIBIT 10.18
COMPLETE AND PERMANENT RELEASE AND RETIREMENT AGREEMENT
     Mr. David R. Hawke (“Mr. Hawke”) and Brady Corporation (“the Company”)
hereby enter into this Complete and Permanent Release and Retirement Agreement
to resolve all matters relating to Mr. Hawke’s employment with and retirement
from the Company. Mr. Hawke and the Company hereby agree as follows:
     1. Effective September 30, 2007, Mr. Hawke’s current position as Executive
Vice President of Brady Corporation will be eliminated. As of that date,
Mr. Hawke will remain an employee of Brady, but will assume the position of
Chief Operating Officer of the Brady Foundation, and shall perform the customary
duties associated with that position and other duties as may be assigned to him
from time to time. Assuming Mr. Hawke accepts this Agreement and does not revoke
it, the Company will pay Mr. Hawke his normal base salary (less required
withholding), and customary fringe benefits (except as noted below), from
October 1, 2007 through his retirement on September 30, 2009, as a transition
payment. Mr. Hawke’s employment with the Company will irrevocably terminate
through his retirement on September 30, 2009 (the “termination date”). During
the period from August 1, 2007, through September 30, 2009, Mr. Hawke will not
receive a new Company vehicle, but will be entitled to retain his current
vehicle without charge to him when the lease expires. If it expires prior to
September 30, 2009, the Company will reimburse Mr. Hawke for any tax
consequences associated with the transfer of that vehicle to him. Mr. Hawke’s
termination date shall be deemed to be the “Qualifying Event” for insurance
continuation purposes under state and federal law. As of August 1, 2007,
Mr. Hawke shall no longer be entitled to participate in the Brady Corporation
Non-Qualified Stock Option Agreement (“Stock Option Agreement”), but he shall
have all rights, with respect to the vesting and exercising of stock options, as
outlined in those

 



--------------------------------------------------------------------------------



 



stock options agreements he has previously received. As of August 1, 2007,
Mr. Hawke shall no longer be eligible to participate in any bonus plans, but he
shall have all rights with respect to the Fiscal 2007 bonus plan.
     2. Mr. Hawke acknowledges that the Company is under no pre-existing
obligation to pay him any of the transition payments or benefits described
above, and that no amounts are due and owing Mr. Hawke other than vested
benefits to which he is otherwise entitled (“vested benefits”). The parties
agree that the foregoing constitute all of the payments and benefits to be
provided to Mr. Hawke under this Agreement, and that they are in full settlement
of all payments and benefits, including but not limited to, claims for wages,
vacation pay, sick pay, bonuses, commissions, relocation costs, severance
payments, stock options, or any other compensation.
     3. During the period August 1, 2007, through September 30, 2009,
Mr. Hawke’s employment with Brady shall only be terminable for cause, defined as
misconduct or other wrongdoing by Mr. Hawke contrary to the interests of Brady.
In the event he is terminated for cause, all compensation and benefits under
this agreement shall cease. During the period from August 1, 2007 through
September 30, 2009, Mr. Hawke agrees to notify Brady of any alternative job
opportunities that become available to him. In the event he accepts full-time
employment with an alternative employer during that time, the termination date
noted above shall be accelerated to the date he commences such new employment,
and he shall then be paid severance payments, at his normal base salary, from
the date of commencement of such employment to September 30, 2009. However,
coverage under any Brady tax qualified plan shall end as of the commencement of
his alternative employment.
     4. Mr. Hawke agrees that his employment with the Company will irrevocably
end as of his termination date, with no right of re-employment with the Company.

-2-



--------------------------------------------------------------------------------



 



     5. In consideration of the payments and benefits described above, and to
the fullest extent allowed by law, Mr. Hawke, for himself, his spouse, heirs,
successors and assigns, hereby releases and forever discharges the Company, its
owners, parents, successors, affiliates, directors, officers, employees and all
other representatives, from any and all charges, claims, suits and expenses
(including attorneys’ fees and costs), whether known or unknown, including, but
not limited to, claims of age or other discrimination, breach of contract,
wrongful discharge, constructive discharge, claims under the Wisconsin Fair
Employment Act, § 111.31, et seq. Wis. Stats.; Title VII of The Civil Rights Act
of 1964, as amended, 42 U.S.C. § 2000e, et seq.; the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et. seq.; the common law of Wisconsin, or any
other federal, state or local law relating to employment. This release includes
any and all matters in connection with or relating in any way to Mr. Hawke’s
employment with the Company and his retirement from the Company, provided,
however, that nothing herein shall release, diminish, or otherwise affect
Mr. Hawke’s vested benefits.
     6. Mr. Hawke and the Company agree that this Complete and Permanent Release
and Retirement Agreement shall not constitute an admission by the Company that
it has acted wrongfully with respect to Mr. Hawke or that it has discriminated
against him or against any other individual.
     7. Except as permitted below, Mr. Hawke hereby agrees to keep the terms and
existence of this Complete and Permanent Release and Retirement Agreement
confidential, and he agrees that he shall neither directly nor indirectly
disclose the terms of this Agreement to any other person or entity except to his
attorneys, tax preparers or financial advisors, and immediate family members,
but only on the condition that they agree to abide by the terms of this
confidentiality clause, unless compelled by law.

-3-



--------------------------------------------------------------------------------



 



     8. Mr. Hawke agrees that at no time will he make disparaging remarks about
the Company, its products or practices including, but not limited to, its
personnel practices. Mr. Hawke and the Company specifically agree that the
payments under paragraph 1 above shall be deemed to fully satisfy any obligation
the Company may have to provide salary payments to Mr. Hawke under his
January 24, 2001 Confidential Information Agreement.
     9. This Complete and Permanent Release and Retirement Agreement sets forth
the entire agreement between the parties and fully supersedes any and all prior
agreements or understandings between Mr. Hawke and the Company, with the
specific exception of the January 24, 2001 Confidential Information Agreement
which shall remain in full force and effect, except as modified by paragraph 8
above and which shall survive Mr. Hawke’s termination of employment. Mr. Hawke
acknowledges that he is hereby advised to seek legal counsel before signing this
Agreement, that he has twenty-one (21) days to consider this Agreement, that
upon his acceptance he has seven (7) days to revoke his acceptance, and that
this Agreement will not become effective until that seven (7) day period has
expired. Mr. Hawke agrees that he has read, understands and voluntarily accepts
its terms. This Agreement is binding upon the parties, their successors and
assigns.

                Date July 2, 2007  /s/ David R. Hawke       David R. Hawke     
        BRADY CORPORATION
    Date July 9, 2007  By:   /s/ Michael O. Oliver         Its Authorized
Representative             

-4-